DETAILED ACTION
21Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Species II (claims 2 & 12-16) in the reply filed on 02/28/2022 is acknowledged.  The traversal is on the ground(s) that the identified claim groupings are connected as they can be performed together in the same sealing operation.  This is not found persuasive because the Office as previously indicated that each Species is referring to different embodiment of the claimed invention and each would require different search and consideration.  Rejoining and examining the entire claimed Species would burden the examination process.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the side opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2 & 12-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fukuda et al. (U.S. Patent No. 5,753,067).
Regarding claim 2: Fukuda discloses a method for performing a sealing operation on a linearly moving web, the method comprising: moving the web along a linear web path passing between a first seal plate having a first seal area and a second seal plate (Figs. 1-3; via web f between two sealing jaws 1); implementing a motion profile for the first seal plate and the second seal plate (Figs. 3-6; via 1), the motion profile including a first vector component in which the first and second seal plates are linearly moved substantially parallel with the linear web path at a velocity substantially equal to a velocity of the web (Figs. 7-10; via initial movements of 1, prior to the sealing region), and a second vector component in which the first and second seal plates are moved into contact with the web to perform the sealing operation while the web moves along the linear web path (via the sealing region of 1 being contacted), wherein implementing the motion profile includes maintaining the first and second seal plates substantially parallel to each other and to the linear web path when the first and second seal plates are moved into contact with the web (Figs. 7-9); and applying a desired pressure between the first and second seal plates throughout the sealing operation, wherein applying a desired pressure includes using at least one air cylinder to distribute the desired pressure about the first seal area, see for example (Fig. 2; via 1, control means 12, and jaw driving means 6; inherently means 6 could be an air cylinder, very old and known in the art).

Regarding claim 12: Fukuda further comprising programming a desired seal time and a desired seal pressure for the sealing operation, wherein using the at least one airRESPONSE TO RESTRICTION REQUIREMENTPage 4Application Number: 16/844,395Dkt: 2285.012US3Filing Date: April 9, 2020Title: RECIPROCATING SEALER FOR WEB CONVERTERS cylinder to distribute the desired pressure about the first seal area includes using the at least one air cylinder to distribute the desired pressure substantially equally about the first seal area, see for example (Figs. 2, 5, and 7; via calculating 21, control 22 to adjust driving means of the seal jaw 6).
Regarding claim 13: further comprising heating the first seal plate and the second seal plate to a desired seal temperature (via heating of jaws 1 to the desired and controlled temperature).
Regarding claim 14: wherein implementing a motion profile includes implementing a motion profile using linear servo motors to move the first and second seal plates substantially parallel with the web path at a velocity substantially equal to a velocity of the web (Fig. 7; “stepping motors are used for driving the rotary arms 2”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukuda et al. (U.S. Patent No. 5,753,067) in view of Takigawa (U.S. Patent No. 6,178,726).
Regarding claim 15: Fukuda discloses the use of a motion profile for the first seal plate and the second seal plate includes implementing a motion profile using a servo motor (Fig. 7; via controlled movements of plates/jaws 1, using the mentioned “stepping motors”).
Fukuda does not disclose the use of a first eccentric cam and a second eccentric cam, the first eccentric cam and the second eccentric cam being oriented 180 degrees out of phase from each other and adapted to move the first seal plate and the second seal plate into contact with the web to perform the sealing operation.  However, Takigawa discloses similar method with the use of cams being oriented 180 degrees out of phase from each other, see for example (Figs. 2, 4, 5; via cam curved lines m1 and/or m2).
Therefore, it would have been obvious to one having ordinary skilling the art, before the invention was made, to have modified Fukuda’s method, by using a curved line cams to be oriented 180 degrees out of phase from each other, as suggested by Takigawa, in order to come up with more controlled method for the end sealing time period (column 4, lines 31-44).

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukuda et al. (U.S. Patent No. 5,753,067) in view of Graham (U.S. Patent No. 6,481,188).
Fukuda does not disclose the step of loading a tooling plate through the side opening into the tooling plate frame, and securing the tooling plate with respect to the tooling plate frame for the sealing operation.  However, Graham disclose similar method with the step of loading a tooling plate into tooling plate frame and to get secured with the frame, see for example (Figs. 2-5; via the shown sealing tool secured by opposite side frames).

Therefore, it would have been obvious to one having ordinary skilling the art, before the invention was made, to have modified Fukuda’s method, by using the step of loading a tooling plate into frame, as suggested by Graham, in order to come up with an increased line speed of the production line of the final made products and/or secure the tool into the frame to avoid machine jamming (column 2, lines 15-20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited art in PTO-892 all suggest the use of sealing tools to be conveyed along with the web and/or to be controlled via time and pressure while forming the seals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731